Citation Nr: 1722483	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  17-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether a timely substantive appeal was filed with respect to a January 2014 rating decision that denied service connection for cataracts, and assigned an initial 10 percent disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Special Philippine Scouts from April 1946 to March 1949.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

VA received the Veteran's substantive appeal on March 26, 2015, which was greater than 60 days from the mailing of the statement of the case (SOC) on January 21, 2015, and not within the remainder of the one-year period from the mailing of the January 2014 rating decision that denied service connection for cataracts, and assigned an initial 10 percent disability rating for bilateral hearing loss.


CONCLUSION OF LAW

The substantive appeal of a January 2014 rating decision that denied service connection for cataracts, and assigned an initial 10 percent disability rating for bilateral hearing loss was not timely received.  38 U.S.C.A. §§ 5104, 7105 (West 2014); 38 U.S.C.A. §§ 3.103, 3.156, 19.32, 20.200, 20.300, 20.302, 20.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the issue of whether a timely substantive appeal was filed following the January 2014 rating decision, this issue does not involve the substantiation of the underlying claims, but rather involves the procedures for appealing a decision.  As such, further assistance with respect to the issue of whether a timely appeal was filed would not assist the Veteran; therefore, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   

Applicable Law

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The filing of a timely substantive appeal, as opposed to an NOD, is not a bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Additionally, the deadline for filing a substantive appeal may be (1) extended for good cause if the claimant files a request in writing during the appeal period, 38 C.F.R. § 20.303 (2016), or (2) equitably tolled, Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  

Equitable tolling is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.; see also Checo v. Shinseki, 26 Vet. App. 130 (2013).  

Factual Background and Analysis

The January 2014 rating decision at issue denied service connection for cataracts, and assigned an initial 10 percent disability rating for bilateral hearing loss.  The Veteran was thereafter notified of his appellate rights in a letter mailed to him in the same month.  He filed a timely notice of disagreement in March 2014, after which, the RO sent a statement of the case to the Veteran on January 21, 2015.  Thus, the Veteran had until March 22, 2015, to perfect the appeal.  A review of his substantive appeal (VA Form 9) reflects that he signed it on March 24, 2015, and VA received it on March 26, 2015, more than 60 days from the January 21, 2015 mailing of the statement of the case.  

The Veteran did not file a request for an extension of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Since that time, the RO has not treated the claim as timely appealed, but rather certified the issue of timeliness to the Board.  See Percy, 23 Vet. App. at 45.  In addition, the Veteran has not asserted that he is entitled to an equitable tolling of his substantive appeal filing deadline, nor has he expressed any extraordinary circumstances that would have precluded him from timely filing his VA Form 9.  

Because the substantive appeal was not received within 60 days from the date the RO mailed to the Veteran the SOC, or within the one-year period from the January 2014 mailing date of the rating decision, the Board finds the substantive appeal was untimely received.   In addition, there is no other basis for reconsideration of the claim, therefore the Board declines to exercise jurisdiction over this matter.  


ORDER

The substantive appeal of a January 2014 rating decision that denied service connection for cataracts, and assigned an initial 10 percent disability rating for bilateral hearing loss was not timely received. 




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


